DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 6 and 7 in the Remarks in regards to the previous rejection of claim 13 that Zimmerman does not disclose a lid actuator pivotally mounted on a lid base or a plug.  As previously explained, Zimmerman discloses a lid actuator (13) pivotally mounted (via pivot 13-5, 12-7) on the lid base and having a plug (13-2) correspondingly sized to fit into the pouring opening.
The Applicant also argues on pages 6 and 7 in the Remarks, in regards to claim 13, that Zimmerman does not disclose that in the open position, Zimmerman fails to disclose that the flexible seal bears against the cylindrical wall above the spout.  As previously explained, Zimmerman discloses that:
the plug follows an arcuate path (center of path’s radius located at pivot point 12-7) relative to a central axis of the pouring opening and the plug bears against the cylindrical wall above the spout (seen in Fig. 7) such that the plug blocks an upper end of the pouring opening but allows fluid to flow through to the spout, and
Kazuyoshi was used to modify Zimmerman’s plug with a flexible seal on its periphery, the flexible seal flexes against the internal wall of a pouring opening.
The Applicant argues on pages 7 and 8 of the Remarks that Zimmerman does not disclose the claimed spout opening through the cylindrical wall and skirt, but instead a trough-like structure.
Nybakke, which was used to modify Zimmerman, teaches to cover the pour spout in order to prevent contaminants from falling onto the liquid contact surface.  
In response to Applicant's argument that Nybakke’s lid swivels instead of pivots, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, only the teaching of a covered pour spout to prevent contaminants from falling onto the liquid contact surface was used in the modification of Zimmerman.
The argument on page 9 of the Remarks regarding the plug with the flexible seal bearing against the cylindrical wall above the spout when the lid is moved in an arcuate path to the open position has been explained above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Pat. 5,579,961) in view of Nybakke (U.S. Pub. 2001/0030205) and Kazuyoshi (JP H07315416A).
Regarding claim 13, Zimmerman discloses a container lid assembly comprising:
a lid base (12) having a peripheral skirt configured to fit onto a container opening of an associated container (11), the base having a cover portion that covers a substantial portion of the container opening, the lid base further including a pouring opening through the cover portion that is defined by a cylindrical wall (12-8) extending through the lid base, and; 
a lid actuator (13) pivotally mounted (via pivot 13-5, 12-7) on the lid base and having a plug (13-2) correspondingly sized to fit into the pouring opening such that:
in a closed position the plug blocks access of fluid from an interior of the container through the pouring opening and to a spout (12-1) but,
in an open position the plug follows an arcuate path (center of path’s radius located at pivot point 12-7) relative to a central axis of the pouring opening and the plug bears against the cylindrical wall above the spout (seen in Fig. 7) such that the plug blocks an upper end of the pouring opening but allows fluid to flow through to the spout.
Zimmerman discloses that the pouring opening defined by the cylindrical wall (12-8) through which the liquid in the container (11) flows is directed outwardly by the spout (12-1).
However, Zimmerman does not specify a spout opening through the cylindrical wall and through the skirt, wherein the pouring opening communicates fluid through to the spout opening.
Nybakke discloses a cover portion (13) that covers a substantial portion of a container (12), the cover further including a pouring opening (18) through the cover portion that is defined by a cylindrical wall (22) extending through the cover, and a spout opening (24) through the cylindrical wall, wherein the pouring opening communicates fluid through to the spout opening; and a lid actuator movably attached to the lid base and having a plug correspondingly sized to fit into the pouring opening such that in a closed position the plug blocks access of fluid from an interior of the container through the pouring opening and through the spout opening but in an open position fluid can flow through to the spout opening.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Zimmerman, as taught by Nybakke, to cover the pour spout with the spout opening through the cylindrical wall and through the skirt of Zimmerman, in order to prevent contaminants from falling onto the liquid contact surface.
Zimmerman is silent that the plug comprises a flexible seal on the periphery of the plug (13-2) that resiliently flexes against the internal wall of the pouring opening (12-8) to seal the pouring opening in the closed position.
Kazuyoshi discloses a plug (20) with flexible seals (26a, 26b, 26c) on the periphery of the plug that resiliently flexes against the internal wall of a pouring opening (10: “bottle mouth portion”) to seal the pouring opening in a closed position.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Kazuyoshi’s flexible seal and add it to the periphery of Zimmerman’s plug so that the seal closely contacts and resiliently flexes against the internal wall of a pouring opening to prevent leakage when the plug is in the closed position.  (Kazuyoshi: ¶ [0009])
Regarding claim 14, Zimmerman, as modified by Kazuyoshi, discloses a first flexible seal (26c) and a second flexible seal (26b) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Kazuyoshi’s second flexible seal, along with a first flexible seal to prevent leakage when the plug is in the closed position.  (Kazuyoshi: ¶ [0009]).
Regarding claim 15, the combination discloses that the second flexible seal (26b) is provided concentrically above the first flexible seal relative to a lower free end of the plug.  (As seen in Fig. 4 of Kazuyoshi) 
Regarding claim 16, the combination discloses that the first flexible seal and/or the second flexible seal is an outward flexible flange that can flex to follow the contour of the cylindrical wall as the lid actuator is moved.
Regarding claim 17, Zimmerman discloses that the lid actuator is pivotally mounted on the base (via pivot 13-5, 12-7) and the lid actuator is configured to only pivot to the open position as far as to stop short of a top of the pouring opening (seen in Fig. 7) and the modification by Nybakke ensures that the top of the pouring opening is sealing against spilling fluid when in the open position.
Claim 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, Nybakke and Kazuyoshi as applied to claim 13 above, and further in view of Calagui (U.S. Pat. 6,263,781).
Regarding claim 18, Zimmerman discloses a container comprising a body for holding liquids and from which liquid is poured and a container lid assembly, but is silent in regards to a removable infuser filter.
Calagui discloses a container (12) comprising a removable infuser filter (16) positioned across an interior of the container body (seen in Fig. 2) so that liquid in a lower section beneath the infuser filter passes through the filter to dispense from the container body, wherein the filter is positioned across the container interior and retained in position against displacement thereof during pouring of liquids.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Zimmerman’s container, as taught by Calagui to accept a filter insert and filter in order for the user to mix water with a solid beverage solid, such as tea or coffee, with the filter preventing residual solids from being consumed with the beverage.  (Calagui: col. 2, lines 30-37)
Regarding claim 20, the combination, as modified by Calagui, discloses that the filter (16) is a substantially planar structure, as seen in Fig. 2.
Regarding claim 21, the combination, as modified by Calagui, discloses that the infuser filter is positioned on a seat provided on an internal wall of the container body interior.  (Calagui: col. 4, lines 9-11: “As can be seen from FIG. 3, the filter insert 14 engages the interior of the cup receptacle 12 a predetermined distance D2 from the open top edge of the cup receptacle 12.)
Regarding claim 22, the combination, as modified by Calagui, discloses that the infuser filter is retained in position by a retention function (14).
Regarding claim 23, the combination, as modified by Calagui, discloses that the retention function acts between the infuser filter and the container body (at 22).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, Nybakke, Kazuyoshi and Calagui, as applied to claim 18 above, and further in view of Ruprecht (U.S. Pat. 9,988,177).
Regarding claim 19, Calagui (erroneously identified as Nybakke in the previous Action) discloses that the filter (16) has opposing faces whereby solids in the liquid are restrained by the lower face of the structure, wherein the filter is made from plastics (col. 3, line 10) but is silent to specify that the filter comprises an open structure.  Ruprecht discloses a filter (80) made from plastic (col. 8, lines 13-16) with an open structure (perforations 90).
 Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Ruprecht’s open filter structure such that the number, size, and placement of apertures (90) can vary to provide a suitable rate of fluid flow; increasing the residence time of the fluid in contact with the filter media increasing the removal of contaminants. (Ruprecht: col. 7, lines 28-41)
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, Nybakke and Calagui, as applied to claim 18 above, and further in view of Lee (U.S. Pub. 2007/0256569).
Regarding claim 24, the combination, as modified by Calagui, discloses that the retention function (14) acts between the infuser filter and the top of Zimmerman’s container beneath the lid, but does not specify that the retention function acts between the infuser filter and the lid assembly.  Lee discloses a container (3) and a lid (5) with an infuser filter (2) comprising a retention function (6) which acts between the infuser filter and the lid (Lee: ¶ [0004]).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Calagui’s retention function with Lee’s retention function, which acts between the infuser filter and the lid assembly, since doing so would be a mere substitution of one known infuser filter retention function for another known infuser filter retention function with the expected results that the substituted infuser filter retention function would retain the filter in the container (see MPEP 2143 I B).
Regarding claim 25, the combination discloses that the retention function comprises a stop on the underside of the lid assembly that bears against the infuser filter.  (seen in Fig. 1 of Lee)
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, Nybakke and Calagui, as applied to claim 18 above, and further in view of Chidley (U.S. Pat. 473,727.
Regarding claim 26, the combination is silent that the infuser filter is positioned diagonally across the container body.  Chidley discloses a container with an infuser filter (E) positioned diagonally across the container body so that one end of the filter is higher than an opposite end (seen in Fig. 1).  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Chidley of placing the infuser filter diagonally across the container body to increase the “straining-surface area which prevents obstruction of the spout by tea leaves or the like and enables the contents of the pot to be poured out freely and retains the leaves and sediment.”  (Chidley: lines 88-94)
Regarding claim 27, the combination, as modified by Chidley, discloses that the end of the infuser filter that is closest to an upper end of the container body is higher than the opposite end, which opposite lower end is aligned at a spout-side of the infuser container.  (As seen in Fig. 1 of Chidley)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/            Examiner, Art Unit 3754                                                                                                                                                                                            
/PAUL R DURAND/            Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                            	9/30/2022